Citation Nr: 9921793	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-19 206	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for lumbosacral 
disability, claimed as secondary to the service-connected 
impairment of the tibia and fibula.  

2.  Entitlement to an increased rating for the service-
connected impairment of the right tibia and fibula, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from June 1982 to 
August 1985.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1996 decision of the RO.  

The Board remanded the case in August 1998 for further 
development.  

The duty to assist extends to the development of all issues 
raised by the veteran in documentation or testimony prior to 
a final Board decision.  Mingo v. Derwinski, 2 Vet. App. 52, 
54 (1992) (citing EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  
The veteran, during his VA examination in October 1998, 
stated that he had to resign from work in June 1998 due to 
his right knee in giving way, causing him to fall frequently.  
The Board finds that issue of a total compensation rating 
based on individual unemployability to have been "reasonably 
raised" by a liberal reading this statement.  Id.  As this 
issue has not yet been addressed, it is referred to the RO to 
take the necessary steps to fully develop and adjudicate it.  


FINDINGS OF FACT

1.  The veteran's lumbosacral disorder is shown to have 
undergone a likely increase in disability due to the service-
connected impairment of the right tibia and fibula because of 
leg length inequality.  

2.  The veteran's service-connected disability is manifested 
by a healed proximal right tibia/fibula fracture with 
malunion and severe knee impairment and shortening; however, 
nonunion with loose motion requiring a brace is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The aggravation of the veteran's lumbosacral disorder is 
proximately due to or the result of the service-connected 
impairment of the right tibia and fibula.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310 
(1998).  

2.  The criteria for the assignment of an increased rating 
for the service-connected impairment of the right tibia and 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5262 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that, in December 1983, the 
veteran was struck by an automobile while crossing the 
street.  He was diagnosed with a right comminuted 
tibiofibular fracture and placed in a long leg cast.  

On VA examination in November 1995, the veteran complained of 
chronic low back pain as a result of his right leg injury and 
a slight shortening of the right leg.  The veteran was 
assessed, in part, with history of chronic low back pain, 
possibly related to the shortening of the right lower 
extremity.

In June 1996, large spurs were excised from the left patella.  

During a hearing before the RO in August 1996, the veteran 
reported that he felt that his lumbosacral strain was a 
direct result of his leg injury.  He indicated that, around 
February 1995, a chiropractor named Dr. Jensen told him that, 
his right leg was shorter than his left leg this condition 
caused him to limp, and the limp caused his back problems.  

On VA examination in September 1996, the veteran reported 
that he had recently noticed a diffuse burning and aching 
pain in his back from the base of his neck to his tailbone.  
The veteran's tibial length was reported to be 1.5 cm less on 
the right than on the left, although true leg length was 
equal when measured from the anterior superior iliac spine to 
the medial malleolus.  The veteran was assessed, in part, 
with chronic myofascial back pain with no evidence of 
neurologic compromise.  The examiner indicated that there was 
no connection whatsoever between the veteran's tibial 
fracture and his back symptoms based on the absence of a 
demonstrated cause and that his back symptoms did not resolve 
when his leg lengths were equalized by use of a lift.  

In October 1996, the veteran was treated for a rupture of the 
quadriceps tendon of the left leg.  Fracture of the left 
patella was also diagnosed.  

An x-ray study in April 1997 noted old trauma of the proximal 
tibia and effusion.

Outpatient private treatment records from October to November 
1997 note that the veteran complained of pain in the left 
forefoot.  The diagnosis was that of gout.  

In an undated private progress note believed to have been 
made in 1998, the veteran complained of increased pain and 
swelling of the right knee of three weeks duration.  The 
physician stated that x-ray studies revealed an old mid shaft 
tibia/fibula fracture with significant callous formation and 
valgus deformity of the knee with compartment narrowing.  
June 1998 x-ray studies of the right knee noted mild 
degenerative changes and post-traumatic deformities of the 
tibia and fibula which were stable.  In August 1998, the 
veteran underwent excision of medial shelf plica of the right 
knee.  The knee ligaments were found to have been intact.  In 
August 1998, a magnetic resonance imaging (MRI) of the lumbar 
spine was normal.  A September 1998 nerve conduction study 
noted that the veteran had mild right lumbosacral 
radiculopathy.  The examiner noted that the radiculopathy 
might account for some of the veteran's difficulty in 
ambulation, but that a lot of the difficulty arose from the 
right knee condition.  

A VA examination was conducted in October 1998.  The veteran 
stated that he has had to resign from work in June 1998 due 
to his right knee in giving way, causing him to fall 
frequently.  He stated that he could no longer bear weight on 
the right knee due to fear of it giving way.  The veteran 
stated that his low back pain started about 3 to 4 years ago.  
He also stated that a chiropractor told him the low back pain 
was due to the right leg being shorter than the left, a 
condition caused by his service-connected tibia/fibula 
fracture.  

The examiner was unable to determine the range of motion of 
the low back as the veteran was unable to stand.  Muscle 
strength of the hip flexors, knee flexors and extensors were 
5/5.  Muscle strength of the anterior tibial, gastrocnemius, 
and flexor and extensor hallucis longus were 4/5.  Sensory 
examination was normal, bilaterally.  Right knee motion was 
from zero to 135 degrees with no pain.  Some medial and 
lateral joint line tenderness was found.  Right ankle motion 
was that of  dorsiflexion up to 20 degrees with complaints of 
extreme pain.  Palpation noted point tenderness over the 
callus formation at the fracture site.  Ligament testing of 
the right knee was normal.  Right ankle motion was 
dorsiflexion up to 20 degrees with complaints of extreme 
pain.  Palpation noted point tenderness over the callus 
formation at the fracture site.  X-ray studies revealed a 
healed proximal right tibia/fibula fracture which is 
malunited with approximately 5 to 10 degrees of valgus.  The 
veteran's right leg was approximately 0.5 centimeters shorter 
than the left leg.  

Throughout the examination, the examiner reported, the 
veteran winced in pain with every range of motion or 
manipulation of the right lower extremity.  The examiner 
stated that the veteran was functionally completely 
incapacitated, although, based on the examination, he was 
stronger than expected.  In addition, the examiner stated 
that the severity of the pain reported by the veteran did not 
match the amount of injury found on examination, and that the 
pain level reported was greater than what would have been 
expected based on the physical examination findings; i.e., 
normal strength in the lower extremities, intact sensation, 
and no locking, swelling or crepitus of the right knee.  X-
ray studies revealed a healed proximal right tibia/fibula 
fracture which was malunited with approximately 5 to 10 
degrees of valgus.  The veteran's right leg was approximately 
0.5 centimeters shorter than the left leg.  

A VA examination was conducted in December 1998 by the 
examiner who performed the October 1998 examination.  The 
veteran complained of back pain, constant right knee 
instability and pain, and pain radiating down the right ankle 
which had been increasing over the past few years.  He stated 
that he could only ambulate with a cane and was essentially 
wheelchair bound.  

Physical examination noted that the veteran was unable to 
stand.  No erythema or visible abnormality, except for a 
medial callus formation of the proximal tibia of the right 
leg, was noted.  Muscle strength of the right quadriceps, 
hamstrings, anterior tibial, and gastrocnemius was 4/5.  
Muscle strength of the remaining leg muscles tested was 5/5.  
Sensory examination was normal, bilaterally.  Right knee 
motion was from zero to 135 degrees with no pain.  There was 
no evidence of varus/valgus or anteroposterior instability.  
Some medial and lateral joint line tenderness was found, as 
well as tenderness with the patella grind test.  The 
veteran's right leg was approximately 2 centimeters shorter 
than the left leg.  

The examiner concluded that it was unlikely that the 
veteran's back injury was directly caused by the inservice 
motor vehicle accident but that the uneven gait caused by the 
leg length discrepancy caused by the tibia/fibula fracture 
might aggravate his back symptoms.  He also stated that the 
veteran had significant pain, fatigability and incoordination 
during ambulation with decreased lumbar and cervical motion.  
The examiner could not give a reason for the veteran's 
complaints of knee instability as the knee ligaments tested 
normal and the tibia/fibula fracture was well healed.  He 
postulated that weak quadriceps muscles could have been the 
cause of the instability.  He did state that the knee 
disability was due to the service-connected tibia/fibula 
fracture.  

The veteran's private physician, Meyer R. Sonneborn, D.O. in 
a statement dated in December 1998, stated that the veteran's 
right leg length was 0.5 inch to 1 inch shorter than the left 
and that a lift would alleviate his back pain.  


I.  Secondary Service Connection for Lumbosacral Strain

The veteran does not contend, and the evidence does not 
establish that he had a lumbosacral disorder in service.  The 
veteran contends, in essence, that he is entitled to service 
connection for lumbosacral strain as secondary to the 
service-connected impairment of the tibia and fibula.  

His claim is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist him with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Here, the Board notes that the medical evidence, particularly 
the recently obtained VA examiner's medical opinion, shows 
that it was unlikely that the veteran's back injury was 
directly caused by the inservice motor vehicle accident, but 
that the uneven gait caused by the leg length discrepancy 
caused by the tibia/fibula fracture might have aggravated his 
low back condition.  Hence, the Board concludes that 
secondary service connection for the lumbosacral disorder on 
the basis of aggravation is warranted.  


II.  Increased Rating for Impairment of the Tibia and Fibula

The veteran also claims that his service-connected impairment 
of the tibia and fibula is severe enough to warrant an 
increased rating.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's disability have been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's disability is rated 30 percent disabling under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, when 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Impairment of the tibia and fibula manifested 
by nonunion, with loose motion requiring a brace, is assigned 
a 40 percent evaluation.  All the evidence of record 
indicates that the veteran's tibia and fibula are united, 
therefore, an increased, 40 per cent, rating is not warranted 
under Diagnostic Code 5262.  

Shortening of either lower extremity of 3 to 3-1/2 inches 
(7.6 to 8.9 cm) warrants a 40 percent evaluation.  A 50 
percent evaluation requires 3-1/2 to 4 inches (8.9 to 10.2 
cm) of shortening.  Shortening which meets the criteria for a 
50 percent evaluation also warrants special monthly 
compensation.  38 C.F.R. Part 4, Diagnostic Code 5275 (1998).  
Shortening is determined by measuring both lower extremities 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  This Diagnostic Code is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Id.  The evidence of record does not 
show that the veteran has a leg length inequality approaching 
that required for an increased rating.  

The Board has also considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In this case, the veteran has 
complained of extreme pain and instability with ambulation to 
the point of being wheelchair bound; however, the latest VA 
examinations noted that the veteran's service-connected 
tibia/fibula was well healed, he had good muscle strength of 
the lower extremities, the right knee ligaments were stable 
and the leg length discrepancy was noted to have been 
minimal.  The veteran does not manifest the objective 
findings to support the veteran's complaints of extreme pain, 
instability, incoordination and fatigability.  Therefore, the 
objective clinical findings consistent with nonunion, with 
loose motion requiring a brace or significant functional loss 
are not demonstrated to warrant a rating in excess of 30 
percent under Diagnostic Code 5289.  See DeLuca v. Brown, 6 
Vet. App. 321 (1993).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected impairment of the 
right tibia and fibula.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Secondary service connection for the lumbosacral disorder on 
the basis of aggravation is granted.  

An increased rating for the service-connected impairment of 
the right tibia and fibula is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

